Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.
Applicant’s election without traverse of 1-15 in the reply filed on 3/4/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20080210923 A1; hereinafter Sato).
Regarding Claim 1, Sato (Fig.5B) discloses a memory device, comprising (see the citations): 

    PNG
    media_image1.png
    331
    562
    media_image1.png
    Greyscale

Sato Figure 5B
a bottom electrode (7; [0077 teaches 7 serves as a lower electrode]); 
a heater (1), disposed on the bottom electrode (7) and comprising heat conducting materials, wherein electrical resistivities of the heat conducting materials are different from one another ([0064], [0065], [0069]-[0078]), a first one of the heat rounded by the periphery wall portion of the first one of the heat conducting materials (see Fig.5B); 
a phase change layer (3; [0072]), disposed on the heater (1) and in contact with the heat conducting materials (the heater can include only 1A-1C or it can have more layers as shown); and 
a top electrode (4; [0077]), disposed on the phase change layer (3).  
Regarding Claim 2, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the first one of the heat conducting materials (1-A) is formed as a cup shape structure with a recess inside the cup shape structure (shown), and the second one of the heat conducting materials (1-B) is disposed in the recess.  
Regarding Claim 3, The memory device according to claim 1, Sato (Fig.5B) discloses wherein top surfaces of the heat conducting materials (1) collectively define at least a portion of a top surface of the heater (heater 1 can include 1A-1C or 1D-1F or combination).  
Regarding Claim 4, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the heat conducting materials ([0064], [0065], [0067], [0069]-[0078]) are made of the same combination of elements, and have different elemental percentages (construed from [0067-0068] By changing deposition conditions, such as a material gas flow rate, the specific resistivity can be increased. In case of MO-CVD, by shortening a treatment time, a high specific resistivity value can be obtained more effectively, and [ 0076] Further, as the electrode layers, different materials can be used in combination so that the electrode layers have specific resistivities successively increased.).  
Regarding Claim 5, The memory device according to claim 4, Sato (Fig.5B; [0067]-[0068]) discloses wherein the heat conducting materials are made of titanium nitride, and have different titanium atomic percentages ([0067-0068,0076]).  
Regarding Claim 6, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the heater further comprises a heat isolation layer covering an outermost sidewall and a bottommost surface of the heat conducting materials ([0076] discloses that the heater layers can be made of different material; there are 3 layers of heater shown in heater 1-1 and first layer can be interpreted as the heat isolation layer made of TaN, layer 1-B as the first heat conducting material and 1-C as the second heat conducting material which are made of TiN).  
Regarding Claim 7, The memory device according to claim 6, Sato (Fig.5B; [0076]) discloses wherein the heat isolation layer (TaN) is less thermally conductive than the heat conducting materials (TiN; reference shows the same material as applicant disclosure).  
Regarding Claim 8, The memory device according to claim 6, Sato (Fig.5B; [0076]) discloses wherein a top surface of the heat isolation layer (1-A interpreted as heat isolation layer here) and top surfaces of the heat conducting materials (top surface of 1-B and 1-C) collectively define7Customer No.: 31561Docket No.: 097223-U S-PA Application No.: 16/919,071a top surface of the heater (shown).  
Regarding Claim 9, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the second one of the heat conducting materials (1-B) covers an inner surface of the first one of the heat conducting materials (1-A), a third one of the heat conducting materials (1-C) covers an inner surface of the second one of the heat conducting materials (1B), and is formed in a pillar shape (shown).  
Regarding Claim 10, The memory device according to claim 9, Sato (Fig.5B; [0065]) discloses wherein a first electrical resistivity of the first one of the heat conducting material is less than a second resistivity of the second one of the heat conducting materials, and the second resistivity is less than a third resistivity of the third one of the heat conducting materials (the resistivity increases gradually from bottom layer to top layer).  
Regarding Claim 11, The memory device according to claim 9, Sato (Fig.5B) discloses wherein top view patterns of the heat conducting materials are concentric patterns.  
Regarding Claim 12, The memory device according to claim 1, Sato (Fig.5B) discloses wherein the heater (width of 1) has a footprint area smaller than a footprint area of the phase change layer (width of 3), and smaller than a footprint area of the bottom electrode (width of 7).  
Regarding Claim 13, A memory device, comprising: Sato (Fig.5B) discloses 
a bottom electrode (7);
a heater (1), disposed on the bottom electrode (7) and having heat conducting regions configured to simultaneously produce different amounts of joule heat (because of the heater structures in Fig 5B, different electrode portions have different resistivity will produce different Joule as construed from [0007] that Joule is generated when an electric voltage is applied between the lower electrode  and the upper electrode  wherein metallic element percentages of the heat conducting regions are different from one another ([0067]-[0068]); 
a phase change layer (3), disposed on the heater (1) and in contact with top ends of the heat conducting regions; and 
a top electrode (4), disposed on the phase change layer (3).  
Regarding Claim 14, The memory device according to claim 13, Sato (Fig.5B) discloses wherein an electrical resistivity of the heater decreases outwardly from a center of the heater ([0065]; resistivity decreases from 1-C which is center material to 1-A which is outer material).  
Regarding Claim 15, The memory device according to claim 13, Sato (Fig.5B) discloses wherein one of the heat conducting regions is laterally surrounded by another one of the heat conducting regions (1-C surrounded by 1-B and that is surrounded by 1-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898     

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 11, 2022